Citation Nr: 1708792	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, schizoaffective disorder bipolar disorder type.

2.  Entitlement to service connection for substance abuse, claimed as drinking and drug problems.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), also claimed as lung problems.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability secondary to a left knee disability.

9.  Entitlement to service connection for peripheral artery disease (PAD).

10.  Entitlement to service connection for coronary artery disease (CAD).

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were remanded for additional development in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There appear to be outstanding VA treatment records.  Specifically, a May 21,      2015 VA treatment record indicated that the Veteran should return for a follow up appointment in July 2015.  To date, VA treatment records subsequent to May 27, 2015 have not been obtained.  Additionally, it appears the Veteran had audiometric testing in August, September and October 2008 at the Bay Pines VA Medical Center (VAMC), but the actual numerical results of such testing are not contained in the treatment records contained in the claims file.  Accordingly, on remand such records should be requested and any updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the Board notes that there are competing opinions, one from a private audiologist who opined the Veteran's hearing loss is consistent with noise exposure and an opinion from the 2015 VA examiner who opined the Veteran's hearing loss was not a typical noise-induced audiometric configuration.  Moreover, the private examiner's opinion is somewhat conclusory and lacks detailed rationale, and did      not address the findings from the 2008 audiological consultations that suggested      near normal to mild sensorineural hearing loss in the high frequencies in the left.  Accordingly, the Board finds an additional opinion is warranted.

With regard to the Veteran's claim for service connection for a psychiatric disorder, the November 2014 remand directed that the Veteran be requested to provide additional information regarding his claimed stressor, and if such information was provided that the AOJ attempt to verify the Veteran's claimed stressor through official sources.  In a December 2014 letter, the Veteran was asked to complete a VA Form 21-0781 and provide relevant information, to include the date of the incident within   a 2 month time frame.  Although he responded in February 26, 2015 with a general discussion of the event, specific information was not provided.  Accordingly, on remand, the Veteran should be advised that he needs to provide as much detail as possible regarding the incident where one of his associates got robbed and killed while they were on leave, to include the name of the victim, the victim's unit, the location where such incident occurred, and the date within a two month time frame.  If insufficient information is provided to permit verification of such stressor, the AOJ should provide a memorandum indicating such. 

Additionally, the Veteran's DD Form 214 indicates that he was released from active service due to "marginal or non-productive performance."  While some service personnel records have been obtained, they do not document any disciplinary or performance reports.  As such records may be relevant to the Veteran's appeal, on remand any outstanding service personnel records should be obtained. 

As the Board is remanding the claims for other development, the Veteran should be afforded another opportunity to submit or authorize VA to obtain on his behalf any relevant private treatment records. 

Finally, because the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for service connection discussed herein, that issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any numerical results of audiometric testing conducted at the Bay Pines VA Medical Center (VAMC) in August 2008, September 2008, and October 6, 2008 (ABR testing) and associate them with the claims file.  In addition, obtain VA treatment records dating since May 2015.  If any requested records do not exist or cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his mental health, substance abuse, low back, high blood pressure, respiratory disorder (asthma and COPD), hearing loss, left and right knees, peripheral artery disease, and coronary artery disease, both prior to and since service, to include all records from any correctional facility in which the Veteran has been incarcerated since 1977 (Florida Department of Corrections, Pinellas County Jail), Pinellas County Health and Human Services (PCHHS), PCHHS Mobile Medical Unit, Pinellas Emergency Medical Services, Personal Enrichment Mental Health Services (PEMHS), Bayfront Health System, Suncoast Center for Community Mental Health, Directions for Mental Health, the private hospital where the Veteran was treated after leaving service, the private physician who treated the Veteran with Ritalin and for mental health problems prior to service, and any other private provider identified by the Veteran. After securing the necessary release(s), the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.

3.  Take appropriate steps to obtain any outstanding service personnel records through official sources.  In the event that it is determined that no additional records are available, determine whether further efforts to obtain such records would be futile, and advise the Veteran of the unavailability of additional personnel records.

4.  Ask the Veteran to provide the name and unit of his associate who was robbed and killed, the location where such incident occurred, and the date within a two month time frame.  If sufficient information is provided, attempt to verify the Veteran's claimed stressor through official sources.  All actions to verify the alleged stressor should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  If, and only if, competent and credible evidence is received that suggests the Veteran suffered from mental health symptoms during service or his stressor is confirmed, a VA psychiatric examination should be scheduled to identify any psychiatric conditions diagnosed and obtain    an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorders identified are related to service.

6.  After the development requested in items 1-3 above has been completed to the extent possible and the records associated with the claims file, forward the claims file to a VA audiologist or otolaryngologist to obtain an opinion concerning the Veteran's hearing loss claim.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should provide on opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the hearing loss noted during the course of the claim is etiologically related to the Veteran's approximately 4 months of service, to include the Veteran's in-service noise exposure,  his complaints of ear pain, and the findings of fluid behind the tympanic membranes in January 1976.  In rendering this opinion, the examiner should address the audiological findings during VA treatment in 2008 as well as the June 18, 2015 nexus status from R. Shelby.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




